DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 03/28/2022. Claims 1, 6, 14 are amended. Claim 5 is cancelled. Claims 1-4, 6-16 are now pending.
Allowable Subject Matter
Claims 1-4, 6-16 are allowed.
As of claim 1, the closest prior art Mahoor et al. (US 20160231645 A1) teaches a projector 102 that projects a facial image on a face mask 104 of the robotic head 100. In some embodiments, the projector 102 may use rear-projection to project the facial image on the face mask 104. In some embodiments, the projector 102 may include a lens 106 with a wide-projection angle, such as, for example, a fish eye lens. In some embodiments, the projector 102 may be portable. In some embodiments, the projector 102 may be high-resolution and/or high-luminosity. In some embodiments, the projector 102 may be able to display a resolution of approximately 1200 by 800 pixels and may have a contrast ratio of approximately 10,000 to one. The projector 102 may be capable of up to, for example, 300 ANSI Lumens under normal indoor illumination conditions. The projector 102 may, for example, be a Dell DLP M110 portable projector (e.g., a DLP projector) or other similar DLP projector. The projector 102 may include or be attached to an optical lens converter. The converter may reduce the focal length of the projector 102 and increase the viewing angle of the projector 102. For example, the projector 102 may be attached to a Nikon Fisheye Converter FC-E8 or similar converter. The converter may, for example, allow the projector 102 to display the facial image on the entire face mask 104 of the robotic head 100 from a relatively close distance. In some embodiments, various optical element such as, for example, a prism or a mirror, may be used to project images to the face mask 104 such as, for example, to make the distance between the projector and the mask shorter and the head more compact. Mahoor does not anticipate or render obvious, alone or in combination, a first projection module, wherein the housing comprises a curved projection area and an opening, wherein the curved projection area comprises an inner surface and an outer surface opposite to each other; and the first projection module is detachably disposed in the housing through the opening and corresponds to the curved projection area, wherein the first projection module projects an image onto the inner surface of the curved projection area, such that the outer surface of the curved projection area displays a projected image, wherein the first projection module comprises a first sliding portion, the housing further comprises a first sliding rail portion located inside and corresponding to the first sliding portion, the first sliding portion of the first projection module is detachably and slidably disposed on the first sliding rail portion along an axis, and the axis is perpendicular to a direction of gravity. 
Claims 2-4 are allowed as being dependent on claim 1.
As of claim 6, the closest prior art Mahoor et al. (US 20160231645 A1) teaches a projector 102 that projects a facial image on a face mask 104 of the robotic head 100. In some embodiments, the projector 102 may use rear-projection to project the facial image on the face mask 104. In some embodiments, the projector 102 may include a lens 106 with a wide-projection angle, such as, for example, a fish eye lens. In some embodiments, the projector 102 may be portable. In some embodiments, the projector 102 may be high-resolution and/or high-luminosity. In some embodiments, the projector 102 may be able to display a resolution of approximately 1200 by 800 pixels and may have a contrast ratio of approximately 10,000 to one. The projector 102 may be capable of up to, for example, 300 ANSI Lumens under normal indoor illumination conditions. The projector 102 may, for example, be a Dell DLP M110 portable projector (e.g., a DLP projector) or other similar DLP projector. The projector 102 may include or be attached to an optical lens converter. The converter may reduce the focal length of the projector 102 and increase the viewing angle of the projector 102. For example, the projector 102 may be attached to a Nikon Fisheye Converter FC-E8 or similar converter. The converter may, for example, allow the projector 102 to display the facial image on the entire face mask 104 of the robotic head 100 from a relatively close distance. In some embodiments, various optical element such as, for example, a prism or a mirror, may be used to project images to the face mask 104 such as, for example, to make the distance between the projector and the mask shorter and the head more compact. Mahoor does not anticipate or render obvious, alone or in combination, a first projection module, wherein the housing comprises a curved projection area and an opening, wherein the curved projection area comprises an inner surface and an outer surface opposite to each other; and the first projection module is detachably disposed in the housing through the opening and corresponds to the curved projection area, wherein the first projection module projects an image onto the inner surface of the curved projection area, such that the outer surface of the curved projection area displays a projected image, wherein the first projection module comprises a supporting base, an optical machine disposed on the supporting base, a projection lens, a fan, and a circuit board, the optical machine and the fan are electrically connected to the circuit board, the supporting base has a curved contour, and the curved contour conforms to a contour of the housing around a corresponding opening.
Claims 7-13 are allowed as being dependent on claim 6.
As of claim 14, the closest prior art Mahoor et al. (US 20160231645 A1) teaches a projector 102 that projects a facial image on a face mask 104 of the robotic head 100. In some embodiments, the projector 102 may use rear-projection to project the facial image on the face mask 104. In some embodiments, the projector 102 may include a lens 106 with a wide-projection angle, such as, for example, a fish eye lens. In some embodiments, the projector 102 may be portable. In some embodiments, the projector 102 may be high-resolution and/or high-luminosity. In some embodiments, the projector 102 may be able to display a resolution of approximately 1200 by 800 pixels and may have a contrast ratio of approximately 10,000 to one. The projector 102 may be capable of up to, for example, 300 ANSI Lumens under normal indoor illumination conditions. The projector 102 may, for example, be a Dell DLP M110 portable projector (e.g., a DLP projector) or other similar DLP projector. The projector 102 may include or be attached to an optical lens converter. The converter may reduce the focal length of the projector 102 and increase the viewing angle of the projector 102. For example, the projector 102 may be attached to a Nikon Fisheye Converter FC-E8 or similar converter. The converter may, for example, allow the projector 102 to display the facial image on the entire face mask 104 of the robotic head 100 from a relatively close distance. In some embodiments, various optical element such as, for example, a prism or a mirror, may be used to project images to the face mask 104 such as, for example, to make the distance between the projector and the mask shorter and the head more compact. Mahoor does not anticipate or render obvious, alone or in combination, a curved projection area and an opening, wherein the curved projection area comprises an inner surface and an outer surface opposite to each other: and the first projection module is detachably disposed in the housing through the opening and corresponds to the curved projection area, wherein the first projection module projects an image onto the inner surface of the curved projection area, such that 4Customer No.: 31561 Docket No.: 097034-US-PA Application No.: 17/1,4,548 the outer surface of the curved projection area displays a projected image, the projection apparatus further comprising a second projection module, the housing comprising an opening corresponding to the second projection module, the second projection module being detachably disposed in the housing through the opening, and the second projection module comprising a supporting base, an optical machine, a projection lens, a fan, and a circuit board, wherein the optical machine, the projection lens, the fan, and the circuit board are disposed on the supporting base.
Claims 15-16 are allowed as being dependent on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Vrachan et al. (US 20080049189 A1) teaches an apparatus for producing aerial images employing a combination of plastic spherical mirrors, beam-splitter polarizing filters, and light sources. An object to be displayed is illuminated, and its image is partially reflected by the beam-splitter to a focusing mirror and reflected to an aerial position. A polarizer prevents ambient lights or images from degrading or interfering with the aerial images. A clock radio, a personal television display counter, as well as animated mannequin versions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882